Notice of Pre-AIA  or AIA  Status
                The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The claims listed below are objected to because of the following informalities:  
In Claim 8, change “The oven of claim 1 wherein the heat pipe” to -- The oven of claim 3, wherein the heat pipe -- (Note that the “heat pipe” is first established in Claim 3 - thus Claim 8 should depend upon Claim 3 as opposed to Claim 1. For the purpose of expediting prosecution, Claim 8 will be interpreted as depending upon Claim 3.) 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
                The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
                Claim 1 recites the limitation “wherein the fan is fluidly coupled to the imaging device to direct airflow over the imaging device” which is considered indefinite because it is unclear what “fluidly coupled to” means in this context and it is unclear if the fan is actually coupled to the imaging device or not. It is unclear if the fan if merely configured to blow air over the imaging device or if the fan is physically connected to the imaging device in some way. Note that the specification fails to clarify this issue. The metes and bounds of the claim are consequently unclear. 
	Claims 2-20 are rejected due to their dependency on Claim 1.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 2, 5-7, 10-14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (US 2018/0058702 A1) (hereinafter “Jang”) in view of Mohr (US 2015/0358523 A1). 
Regarding Claim 1, to the extent that Claim 1 is understood in light of the 112(b) rejection set forth in this Office Action, Jang teaches an oven (Fig. 1), comprising: 
an oven body (10) comprising a set of interior panels (the interior panels that line the insides of the oven) (see Fig. 2) and a set of exterior panels (the panels that form the exterior surface of the oven) (see Figs. 1 and 2) that are spaced from the set of interior panels such that a channel (the channel that element (100) is disposed within) is defined between the set of interior panels and the set of exterior panels (see Fig. 2), wherein the set of interior panels comprises an interior panel peripheral wall (the interior side wall of the oven) and an interior panel top wall (the interior top wall of the oven) (see Figs. 1 and 2) that at least partially define a cooking cavity (20) (see Fig. 2), and wherein each interior panel of the set of interior panels has an inner surface and an outer surface (see at least Figs. 1 and 2);
an imaging device (“camera” - (140)) provided on the outer surface of the interior panel top wall and mounted in the channel (as is shown in Figs. 2, 10) with a field of view including at least a portion of the cooking cavity (see at least [0077] and Figs. 2, 10, 15); and
a fan (120) located within the channel and generating a cooling airflow through a portion of the channel, wherein the fan is fluidly coupled to the imaging device in a way such that the fan is configured to blow air over the imaging device (as is shown in Fig. 10) (see at least [0081] and [0107]-[0112] and Fig. 10). Jang also teaches of a gasket (155) coupled to the oven body and to the imaging device (see at least [0135]-[0136] and Fig. 9).
Jang fails to explicitly teach that the gasket is in the form of a damper that is configured to absorb mechanical vibrations associated with airflow.
Mohr discloses a relatable vibration attenuating camera mount (100) that addresses the common problem faced by the inventor of mounting an imaging device (102) and absorbing mechanical vibrations that would otherwise disrupt image quality (see at least Abstract and Fig. 1). Mohr teaches of using a gasket to mount the imaging device (102) that comprises at least two sandwiched gasket components (106, 108) that are disposed underneath the imaging device (102) (see at least [0040] and Figs. 1, 2). Mohr teaches that “gaskets 106, 108 of the vibration dampening sandwich described above isolate the camera 102 from, or dampen out, vibrations caused by vehicle vibrations and wind buffeting that would otherwise cause wobble defects such as the jello effect in recorded high definition (HD) video” (see [0047]). Thus, Mohr teaches that the gasket is in the form of a damper that is configured to absorb mechanical vibrations associated with, at least, airflow (as is evident from the ability to dampen out “wind buffeting”) (see at least [0047] and Figs. 1, 2). 
Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the invention to have reconfigured the existing gasket taught by Jang to comprise at least two sandwiched gasket components that are configured to dampen out vibrations and to facilitate mounting of the camera as is taught by Mohr. Doing so would have enabled the imaging device to withstand incoming vibrations such that image quality defects such as “wobble” could be prevented. Note that such modification would have necessarily resulted in the existing gasket taught by Jang, which is already coupled to the oven body and to the imaging device, being in the form of a damper that would be configured to absorb mechanical vibrations associated with (at least) airflow generated by the existing fan as claimed. 

Regarding Claim 2, Jang and Mohr teach the oven of Claim 1 (see the rejection for Claim 1) and Jang also teaches of a heat sink (heat sink comprising elements 130, 160 and 53) (see at least [0115]-[0118] and Fig. 10 and note the combination of elements 130, 160 and 53 that are connected to one another and to the imaging device absorb heat and are consequently cooled by fan 120 - thus the combination of elements 130, 160 and 53 dissipate heat and accordingly constitute “a heat sink” as claimed) but Jang fails to explicitly teach of an embodiment wherein the heat sink is provided on the outer surface of the interior panel peripheral wall. However, merely relocating the imaging device and the heat sink from the outer surface of the interior panel top wall (see Jang - Fig. 2) to the outer surface of the interior panel peripheral wall would have been an obvious matter of design choice. 
To support a conclusion that a claim is directed to obvious subject matter, i.e., that a feature is an obvious matter of design choice, an Examiner must present a ‘convincing line of reasoning’ as to why one of ordinary skill in the art would have found the claimed feature to have been obvious.  Ex parte Clapp, 227 U.S.P.Q. 972, 973 (BPAI 1985).  When determining whether a rejection based on design choice is appropriate, the Examiner must review the Specification and ascertain if the limitation in question is disclosed as serving any advantage or particular purpose, or whether it solves a stated problem.  The Examiner also should explain the reasoning used to determine that the prior art would have performed equally as well as the claimed invention.  These two steps help present the aforementioned ‘convincing line of reasoning.’  Ex parte Clapp, 227 U.S.P.Q. at 973.

                It is apparent from Applicant’s specification that the relative location of the heat sink is not critical as long as it can adequately support the cooling needs of the imaging device - thus it is apparent that positioning the heat sink and imaging device on the outer surface of the interior panel peripheral wall as opposed to on the outer surface of the interior panel top wall does not serve any advantage, particular purpose, or solve a stated problem. Furthermore, it is evident that that the prior art would have performed equally as well as the claimed invention since the heat sink taught by Jang, which is coupled to the imaging device, would have cooled the imaging device equally as well if both elements were positioned on the outer surface of the interior panel peripheral wall or on the outer surface of the interior panel top wall and there is nothing of record to show otherwise. 
                Therefore, it would have been prima facie obvious to modify the oven taught by Jang and Mohr by merely relocating the existing imaging device and the heat sink from the outer surface of the interior panel top wall to the outer surface of the interior panel peripheral wall as claimed since such modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art. Note that such modification would have necessarily resulted in the invention as claimed in Claim 2.

Regarding Claim 5, Jang also teaches that the fan (120) is mounted on the outer surface of one of the interior panels (the fan is mounted on the outer surface of the top interior panel as is shown in Figs. 2 and 10).

Regarding Claim 6, Jang also teaches of insulation (“insulating material (not shown)”) located in at least a portion of the channel (see at least [0099]-[0100], [0206] and Figs. 2 and 10). 

Regarding Claim 7, Jang also teaches that the imaging device is in thermal engagement with the insulation (The limitation “in thermal engagement” is being interpreted as the insulation being capable of influencing temperature change (or lack thereof) on the imaging device. As is evident from at least [0099]-[0100], the insulation “may be provided to totally cover an outside of the cooking compartment 20 so that heat of the cooking compartment 20 is not transmitted to the outside of the oven and may be provided between the electrical component chamber 50 and the cooking compartment 20”. Since the imaging device (140) is disposed within the electrical component chamber (50) (see at least [0113] and Fig. 2), and the insulation is capable of influencing temperature change (or lack thereof) on the entire electrical component chamber (50), it follows that the imaging device, which is within chamber (50), is in thermal engagement with the insulation as claimed.).

Regarding Claim 10, Jang also teaches of an aperture (18b) in an interior panel through which the imaging device's field of view passes (see at least [0085] and Fig. 10) and of a clear cover (cover comprising elements (170) and (180)) for the aperture (see at least [0107] and Figs. 2, 10).

Regarding Claim 11, Jang also teaches that the clear cover is glass (see at least [0107] and Figs. 2, 10) and that the glass comprises multiple layers of glass (180) between the interior panel and the imaging device (see at least [0107] and Figs. 2, 10).

Regarding Claim 12, Mohr also teaches that the damper is one of foam or rubber (Mohr teaches that the damper is formed out of “rubber” - see at least [0040], Figs. 1, 2 and the rejection for Claim 1 above). 

Regarding Claim 13: Jang also teaches of “insulating material” that may be “foamed around the camera” (see at least [0099]-[0100] and [0206]) wherein the insulating material may constitute a portion of the existing damper since “insulating material” that is “foamed around the camera” will absorb at least some amount of mechanical vibrations via the foam barrier that it creates (see at least [0206]). Thus, at least the “insulating material” that forms the portion of the damper that is “foamed around the camera” is disposed around an entirety of the imaging device as claimed (see at least [0209] and the rejection for Claim 1 above). 

Regarding Claim 14, Jang also teaches of a door (30) having an open position and a closed position, wherein in the closed position the door forms part of the cooking cavity (see at least Figs. 1, 2).

	Regarding Claim 19, Jang also teaches that the heat sink is provided within the channel and external to the cooking cavity (see at least Figs. 2, 10 and the rejection for Claim 1 above). 

	Regarding Claim 20, Jang also teaches that the outer surface of each interior panel is external to the cooking cavity (see at least Figs. 2, 10 and the rejection for Claim 1 above). 

4.	Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Jang and Mohr further in view of Kurita (JP 2003274235 A) (see attached translation and original document for reference). 
Regarding Claim 3, Jang and Mohr teach the oven of Claim 2 (see rejection for Claim 2) but fail to explicitly teach of a heat pipe thermally coupling the heat sink with the imaging device. However, such configuration is known in the art. 
Kurita discloses a relatable cooling system for an imaging device (see Abstract and Fig. 1). The system comprises a heat pipe (24) thermally coupling a heat sink (22) with an imaging device (10). The heat pipe is configured to deliver cool fluid from the heat sink to a heat exchanger (21) attached to the imaging device (combination of elements 10 and 50) that absorbs heat from the imaging device via the cool fluid (see Fig. 1). Such arrangement is advantageous because it cools the air around the imaging device such that cool air can be fed to existing fan (33) and excellent cooling capability can be achieved (see at least “SOLUTION”, [0011]-[0015] and Fig. 1). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have further modified the oven taught by Jang and Mohr by implementing a heat pipe that thermally couples the heat sink with the imaging device based on the teachings of Kurita. Doing so would enhanced the cooling capability of the oven by providing means for cooling the air that is fed to the imaging device. Note that such modification would have necessarily resulted in the invention as claimed. 

Regarding Claim 4, Jang also teaches that the fan (120) directs cooling airflow to the imaging device (140) (see at least [0081] and Fig. 10).

5.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jang and Mohr further in view of Baohui (CN 103134090 A) (see attached translation and original document for reference). 
Regarding Claim 9, Jang and Mohr teach the oven of Claim 1 (see rejection for Claim 1) and Jang also teaches that the oven body defines an inner top edge where the interior panel top wall meets the interior peripheral wall (see at least Figs. 1 and 2 and note any of the inner upper edges of the closed oven cavity, which is substantially cube shaped, constitutes “an inner top edge”) and that the imaging device is located in a top of the apparatus (see at least Figs. 2 and 10), but fails to explicitly teach that the imaging device is mounted along the inner top edge. However, such configuration is known in the art. 
Baohui discloses a closely relatable oven (Fig. 2) that comprises an imaging device (43) that is configured to capture images of food while food is being cooked within the oven (see at least pg. 5 of the translation and Figs. 2, 3). Baohui teaches of mounting the imaging device along an inner top edge of the oven (see Fig. 2) because this location ensures that the imaging device has a proper focal length such that clear images of the food can be taken (see at least pg. 5). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have further modified the oven taught by Jang and Mohr by repositioning the imaging device along an inner top edge of the oven body based on the teachings of Baohui. Doing so would have created a proper focal length for the imaging device such that clear images of the food could be taken. Note that such modification would have necessarily resulted in the invention as claimed. 

6.	Claims 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jang and Mohr further in view of Luckhardt et al. (US 2017/0170978 A1) (hereinafter “Luckhardt”). 
Regarding Claim 15, Jang and Mohr teach the oven of Claim 1 (see rejection for Claim 1), but fail to explicitly teach of an LCD screen or a user mobile device in communication with the imaging device. However, such configuration is well known in the art. 
Luckhardt discloses a relatable method for data communication with a domestic appliance (see Abstract and Fig. 1). The appliance, in the form of an oven (10) (see Fig. 2), comprises an imaging device (13) disposed within a cavity (15) of the oven (see Fig. 2) for capturing images of food stuff (11) being cooked within the oven (see at least [0077] and Fig. 2). Luckhardt teaches of putting a user mobile device (12) (e.g. “smart phone” - see [0068]) in communication with the imaging device (see at least [0083]) via a network communication device (“wireless data connection 22”) and a controller (24) (see at least [0068]-[0072]). Luckhardt teaches that it is advantageous to configure the imaging device to communicate with a user mobile device in this fashion because doing so provides a user with the ability to view food being cooked in the appliance from a remote location (see at least [0084]).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have further modified the oven taught by Jang and Mohr by configuring the imaging device to communicate with a user mobile device via a network communication device and a controller as taught by Luckhardt. Doing so would provide a user with the ability to view food being cooked in the oven from a remote location. Note that such modification would have necessarily resulted in the invention as claimed. 

Regarding Claim 18, Jang and Mohr teach the oven of Claim 1 (see rejection for Claim 1), but fail to explicitly teach of a controller in communication with the imaging device and further in communication with one of an LCD screen on the oven or a user mobile device, wherein the controller transmits images to the LCD screen or the user mobile device. However, such configuration is well known in the art. 
Luckhardt discloses a relatable method for data communication with a domestic appliance (see Abstract and Fig. 1). The appliance, in the form of an oven (10) (see Fig. 2), comprises an imaging device (13) disposed within a cavity (15) of the oven (see Fig. 2) for capturing images of food stuff (11) being cooked within the oven (see at least [0077] and Fig. 2). Luckhardt teaches of putting a user mobile device (12) (e.g. “smart phone” - see [0068]) in communication with the imaging device (see at least [0083]) via a network communication device (“wireless data connection 22”) and a controller (24), wherein the controller transmits images to the user mobile device (see at least [0068]-[0072] and [0084]). Luckhardt teaches that it is advantageous to configure the imaging device to communicate with a user mobile device and a controller in this fashion because doing so provides a user with the ability to view food being cooked in the appliance from a remote location (see at least [0084]).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have further modified the oven taught by Jang and Mohr by configuring the existing imaging device to communicate with a user mobile device via a network communication device and a controller as taught by Luckhardt and to have configured the controller to transmit images to the user mobile device as is also taught by Luckhardt. Doing so would provide a user with the ability to view food being cooked in the oven from a remote location. Note that such modification would have necessarily resulted in the invention as claimed. 

7.	Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jang, Mohr and Luckhardt further in view of Bocharov et al. (US 9,412,030 B2) (hereinafter “Bocharov”). 
	Regarding Claim 16, Jang, Mohr and Luckhardt teach the oven of Claim 16 (see rejection for Claim 16), but fail to explicitly teach that the imaging device comprises an image recognition algorithm for detecting blurry images and a deblurring image algorithm for correcting blurred images.
Bockarov discloses systems and methods for detecting defects from images produced by an imaging device (“camera”), and for correcting defects in those images (see Abstract). This reference is analogous since it addresses a common problem faced by the inventor of the instant application (i.e. the problem of detecting flawed pictures from an imaging device and correcting the flawed pictures). Bockarov teaches that the imaging device comprises an image recognition algorithm (Fig. 2) for detecting blurry images (see at least Col. 2 lines 11-12 and Fig. 2) and a deblurring image algorithm (“algorithm for restoration of blurred or defocused image”) for correcting blurred images (see at least Col. 14 lines 52-59). Bockarov teaches that it is advantageous to employ these algorithms when receiving images from an imaging device because doing so provides provisions for detecting blurred images and for correcting them such that the quality of images produced by the imaging device can be improved (see at least Col. 1 lines 39-58 and Col. 14 lines 52-59). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have further modified the oven taught by Jang, Mohr and Luckhardt by configuring the existing imaging device to comprise an image recognition algorithm for detecting blurry images and a deblurring image algorithm for correcting blurred images based on the teachings of Bocharov. Doing so would provide provisions for detecting blurred images from the imaging device and for correcting those images such that the quality of images produced by the imaging device could be improved. Note that such modification would have necessarily resulted in the invention as claimed in Claim 16.

Regarding Claim 17, Luckhardt also teaches that the imaging device transmits images to the user mobile device (see at least [0083] and the rejection for Claim 15 above). 

Allowable Subject Matter
8.	Dependent Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

	Regarding dependent Claim 8 (to the extent that Claim 8 is understood in light of the 112(b) rejections set forth in this Office Action): The known prior art fails to anticipate or render obvious an oven as is claimed in Claim 8 wherein the imaging device is provided on the outer surface of the interior panel top wall, the heat sink is provided on the outer surface of the interior panel peripheral wall and the heat pipe thermally couples the heat sink with the imaging device. This arrangement is not anticipated by any known prior art including the Jang reference and no motivation would have existed to have completely reconfigured the cooling arrangement in the prior art of Jang (or of that in any known prior art) by separating the heat sink from the imaging device, disposing them each on a different perpendicular wall, and then thermally coupling them with a heat pipe. Thus, the invention as claimed in Claim 8 is neither anticipated nor rendered obvious by any known prior art. 
	However, Claim 8 is considered indefinite and is consequently rejected under 35 U.S.C. 112(b) (as presented above). Thus, Claim 8 is not in condition for allowance at this time. Note that this indication of allowable subject matter is subject to change depending on any change in the scope of the claims that may result from amendments. 

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bilet et al. (US 9,149,058 B2) is considered relevant to this application in terms of structure and use.  

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523. The examiner can normally be reached M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        9/27/2022

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762